DETAILED ACTION
This action is in response to the claims filed 06/28/2022 for application 16/206,622. Claims 1, 2, 7, 10, and 14 have been amended, claims 4 and 10 have been canceled, and claims 21 and 22 are new. Claims 1-3, 5-9, and 11-22 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  "multiples" should read "multiplies".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, and 11-22 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
filtering the input data
applying a bitwise weight algorithm that multiplies each bit by a respective bit specific weight
generate direct binary input data
These limitations recite a mental process of deciding (i.e. an evaluation), which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
convolutional neural network
“Using a neural network” to receive and process input, generally recited, is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
convolutional layer
“To a convolutional layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
receiving input data 
providing the direct binary input data
Receiving or providing data is mere data gathering to the judicial exception as discussed in MPEP 2106.05(g), which is adding insignificant extra-solution activity.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
With regards to both “using a neural network” and “to a convolutional layer”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
	Receiving or providing data, as receiving or transmitting data over a network, is identified in MPEP 2106.05(d) as well-understood, routine, and conventional, and thus does not provide an inventive concept.
The claim is not patent eligible.

Regarding claim 2
Claim 2 incorporates the rejection of claim 1.
Further, claim 2 simply recites more specifics of the judicial exceptions recited in claim 1, and does not recite any further additional elements. 
Therefore, this claim is not patent eligible for the reasons set forth in claim 1 above.  

Regarding claim 3
Claim 3 incorporates the rejection of claim 1.
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
summing a product of each individual input data value and a bit specific weight 
These limitations recite a mental process of deciding (i.e. an evaluation), which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. 
The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Regarding claim 5
Claim 5 incorporates the rejection of claim 1, and further recites:
fully connected layers 
softmax layer.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
 “Fully connected layers” and “softmax layer” are generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “fully connected layers” and “softmax layer”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 6
Claim 6 incorporates the rejection of claim 1, and further recites:
binary input layer
convolutional kernel (K) filter 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
“Binary input layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
 “Convolutional kernel (K) filter” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 With regards to both “binary input layer” and “convolutional kernel (K) filter”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 7
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
filtering the input data
applying a bitwise weight algorithm
generate direct binary input data
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
convolutional neural network
“Using a neural network” to receive and process input, generally recited, is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
binary input layer
“Binary input layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
convolutional kernel (K) filter 
“Convolutional kernel (K) filter” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
receiving input data 
providing the direct binary input data
Receiving or providing data is mere data gathering to the judicial exception as discussed in MPEP 2106.05(g), which is adding insignificant extra-solution activity.
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
With regards to “using a neural network”, “binary input layer”, and “convolutional kernel (K) filter”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
 	Receiving or providing data, as receiving or transmitting data over a network, is identified in MPEP 2106.05(d) as well-understood, routine, and conventional, and thus does not provide an inventive concept.
The claim is not patent eligible.

Regarding claim 8
Claim 8 incorporates the rejection of claim 7.
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
summing a product of each individual input data value and a bit specific weight 
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. 
The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Regarding claim 9
Claim 9 incorporates the rejection of claim 8, and further recites:
weight is trained 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
“Training weight” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “training weight”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 11
Claim 11 incorporates the rejection of claim 7.
Further, claim 11 does not recite any more specific of the judicial exceptions recited in claim 7, and does not recite any further additional elements. 
Therefore, this claim is not patent eligible for the reasons set forth in claim 7 above.  

Regarding claim 12
Claim 12 incorporates the rejection of claim 7.
Step 1: The claim recites a process, one of the four categories of eligible subject matter.
factorizes a convolution
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. 
The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Regarding claim 13
Claim 13 incorporates the rejection of claim 7, and further recites:
fully connected layers 
softmax layer.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
 “Fully connected layers” and “softmax layer” are generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “fully connected layers” and “softmax layer”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 14
Step 1: The claim recites a machine, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
filtering the input data
applying a bitwise weight algorithm
generate direct binary input data
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
convolutional layer
“Convolutional layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
convolutional neural network
“Using a neural network” to receive and process input, generally recited, is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
receiving input data 
providing the direct binary input data
Receiving or providing data is mere data gathering to the judicial exception as discussed in MPEP 2106.05(g), which is adding insignificant extra-solution activity.
“on an edge device” 
This element is recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Please see MPEP § 2106.05(f)
Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
With regards to both “convolutional layer” and “using a neural network”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
 	Receiving or providing data, as receiving or transmitting data over a network, is identified in MPEP 2106.05(d) as well-understood, routine, and conventional, and thus does not provide an inventive concept.
	Utilizing an edge device to implement a CNN amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). 
The claim is not patent eligible.

Regarding claim 15
Claim 15 incorporates the rejection of claim 14, and further recites:
binary input layer
convolutional kernel filter 
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
“Binary input layer” is only indicating a technological environment in which to apply the judicial exception (see MPEP 2106.05(h)).
 “Convolutional kernel filter” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 
With regards to both “binary input data” and “convolutional kernel filter”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 16
Claim 16 incorporates the rejection of claim 15.
Further, claim 16 does not recite any more specific of the judicial exceptions recited in claim 15, and does not recite any further additional elements. 
Therefore, this claim is not patent eligible for the reasons set forth in claim 15 above.  

Regarding claim 17
Claim 17 incorporates the rejection of claim 15.
Further, claim 17 does not recite any more specific of the judicial exceptions recited in claim 15, and does not recite any further additional elements. 
Therefore, this claim is not patent eligible for the reasons set forth in claim 15 above.  

Regarding claim 18
Claim 18 incorporates the rejection of claim 14.
Step 1: The claim recites a machine, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
summing a product of each individual input data value and a bit specific weight 
These limitations recite a mental process of deciding, which can reasonably be performed in the mind with the aid of pencil and paper. 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. 
The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

Regarding claim 19
Claim 19 incorporates the rejection of claim 18, and further recites:
weight is trained 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
“Training weight” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “training weight”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 20
Claim 20 incorporates the rejection of claim 14, and further recites:
fully connected layers 
softmax layer.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. 
 “Fully connected layers” and “softmax layer” is generally linked to the use of the judicial exception to a particular technological environment or field of use.
Thus, the additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
Step 2B: These additional elements are not sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2 or cannot provide an inventive concept in Step 2B. (see MPEP § 2106.05.I.A.).
 	With regards to “fully connected layers” and “softmax layer”, specifying a particular technological environment in which to apply the judicial exception does not provide an inventive concept (see MPEP 2106.05(h)) in Step 2B.
The claim is not patent eligible.

Regarding claim 21,
Claim 21 incorporates the rejection of claim 1, and further recites:

    PNG
    media_image1.png
    76
    170
    media_image1.png
    Greyscale

This limitation amounts to additional mathematical concepts in addition to the mental steps identified in the rejection of claim 1. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.


Regarding claim 22,
Claim 20 incorporates the rejection of claim 14, and further recites:
“wherein the edge device is a wearable device”
This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 14.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Towards accurate binary convolutional neural network”).

Regarding Claim 7
Lin teaches A method for implementing a convolutional neural network (pg. 3, section 3, para. 1, "we detail our binarization method, which is termed ABC-Net (Accurate-Binary-Convolutional)").
comprising: receiving input data for the convolutional neural network; (pg. 4, Fig. 1) 
filtering the input data by applying a bitwise weight algorithm that learns bit specific relevance without a predefined ordinal structure being provided to generate direct binary input data; (pg. 4, Fig. 1 (on the right): "The input is binarized using different functions Hv1, Hv2, Hv3"; section 3.2, equation (9); pg. 5, equation (10)). (Hv(R) is bitwise because it produces a single binary activation in equation (9) in pg. 4. H is used in backpropagation to learn the weights, i.e., "to learn bit specific relevance"). and
providing the direct binary input data to a binary input layer that includes a convolutional kernel (K) filter having a filter size that is at least a 1×1 array. (pg. 4, Fig. 1 (on the left) "passed into the corresponding ApproxConv’s"; pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (B is the convolutional kernel (K) filter in the binary input layer, and the filter size is w x h x cin); pg. 5, equation (11). (For example, R is the real-value activation, and H_v1(R) is one of the binary activations, which is one of the direction binary input data, A1). 
without having to perform normalization to the input data (pg. 4, Fig. 1 (on the left) "passed into the corresponding ApproxConv’s"). (Lin does only one kind of normalization (batch normalization, see pg. 5, section 3.3), so no "normalization" past the batch normalization)

Regarding Claim 8
Lin teaches the method of claim 7, (and thus the rejection of claim 7 is incorporated.) 
wherein the bitwise weight algorithm operates by summing a product of each individual input data value and a bit specific weight corresponding to each bit of the individual input data value. (pg. 5, 

    PNG
    media_image2.png
    26
    131
    media_image2.png
    Greyscale
 in equation (12)). (An is the binary activation, which is the individual input data value. Bm is the bitwise binary weight filter, which is a bit specific weight.
The convolution involves multiplying and accumulating steps between the bit elements of An and Bm).
pg. 4, para 1, "we can implement the convolution with bitwise operations: xnor and bitcount" (The product-sum is a simpler version of multiply-accumulation.); 
pg. 4, para. 1, "Furthermore, if the input A is binary as well, we can implement the convolution with bitwise operations"; 
pg. 4, section. 3.2, para. 1, "to utilize the bitwise operation, the activations must be binarized as well, as they are the inputs of convolutions."). 

Regarding Claim 9
Lin teaches the method of claim 8, (and thus the rejection of claim 8 is incorporated.) 
wherein the bit specific weight is trained using a labeled dataset specific to a given use-case. (pg. 6, "The ImageNet dataset contains about 1.2 million high-resolution natural images for training that spans 1000 categories of objects."). (The imageNet is a labeld dataset. Categorizing the images is a use-case.);
pg. 10, S1 Summary of training algorithm in Section 3.3, Algorithm 1. (W and B are trained in Algorithm 1).
(The task is learned using "labeled dataset". The convolutional network is trained to do the use-case. The convolutional network is trained by learning the bit specific weights, B).

Regarding Claim 11
Lin teaches the method of claim 7, (and thus the rejection of claim 7 is incorporated.) 
wherein one or more convolutional kernel filters are included within the binary input layer. (pg. 4, Fig. 1 (on the left); pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (B's are the convolutional kernel filters in the binary input layer).

Regarding Claim 12
Lin teaches the method of claim 7, (and thus the rejection of claim 7 is incorporated.) 
wherein one or more convolutional kernel filters are included within the binary input layer. (pg. 4, Fig. 1 (on the left); pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (Cin is interpreted as depth-wise, and w, h are interpreted as point-wise. Linear combination is interpreted as factorization).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Shimoda et al. ("All Binarized Convolutional Neural Network and Its implementation on an FPGA", hereinafter "Shimoda").


Regarding Claim 1
Lin teaches A method for implementing a convolutional neural network (pg. 3, section 3, para. 1, "we detail our binarization method, which is termed ABC-Net (Accurate-Binary-Convolutional)").
comprising: receiving input data for the convolutional neural network; (pg. 4, Fig. 1) 
filtering the input data by applying a bitwise weight algorithm that learns bit specific relevance without a predefined ordinal structure being provided to generate direct binary input data; (pg. 4, Fig. 1 (on the right): "The input is binarized using different functions Hv1, Hv2, Hv3"; section 3.2, equation (9); pg. 5, equation (10)). (Hv(R) is bitwise because it produces a single binary activation in equation (9) in pg. 4. H is used in backpropagation to learn the weights, i.e., "to learn bit specific relevance"). and
providing the direct binary input data to a convolutional layer within the convolutional neural network. (pg. 4, Fig. 1 (on the left) "passed into the corresponding ApproxConv’s").
However Lin fails to explicitly teach applying a bitwise weight algorithm that multiplies each bit by a respective bit specific weight such that the algorithm learns bit specific relevance without a predefined ordinal structure being provided to generate direct binary input data.
Shimoda teaches applying a bitwise weight algorithm that multiplies each bit by a respective bit specific weight such that the algorithm learns bit specific relevance without a predefined ordinal structure being provided to generate direct binary input data (“
    PNG
    media_image3.png
    206
    350
    media_image3.png
    Greyscale
” [pg. 292, § II. Binarized CNN, ¶1;                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    b
                                
                            
                        
                     would correspond to each bit being multiplied by a respective bit specific weight                         
                            
                                
                                    w
                                
                                
                                    i
                                
                                
                                    b
                                
                            
                        
                    ]).
Lin and Shimoda are both in the same field of endeavor of training binarized CNNs. Lin discloses a method of training binary CNNs. Shimoda teaches a binarized CNN implemented on an FPGA. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lin’s teachings by implementing a bitwise weight algorithm that multiples a bit with a specific weight as taught by Shimoda. One would have been motivated to make this modification to reduce memory bandwidth and improve the performance of the system. [pg. 292, § II. Binarized CNN, ¶1, Shimoda]

Regarding Claim 2
Lin/Shimoda teaches the method of claim 1, (and thus the rejection of claim 1 is incorporated.) where Lin further teaches
wherein the direct binary input data is provided to the convolutional layer without having to perform normalization to the input data. (pg. 4, Fig. 1 (on the left) "passed into the corresponding ApproxConv’s"). (Lin does only one kind of normalization (batch normalization, see pg. 5, section 3.3), so no "normalization" past the batch normalization). 

Regarding Claim 3
Lin/Shimoda teaches the method of claim 1, (and thus the rejection of claim 1 is incorporated.) where Lin further teaches 
wherein the bitwise weight algorithm operates by summing a product of each individual input data value and a bit specific weight corresponding to each bit of the individual input data value. (pg. 5, 

    PNG
    media_image2.png
    26
    131
    media_image2.png
    Greyscale
 in equation (12)). (An is the binary activation, which is the individual input data value. Bm is the bitwise binary weight filter, which is a bit specific weight.
The convolution involves multiplying and accumulating steps between the bit elements of An and Bm).
pg. 4, para 1, "we can implement the convolution with bitwise operations: xnor and bitcount" (The product-sum is a simpler version of multiply-accumulation.); 
pg. 4, para. 1, "Furthermore, if the input A is binary as well, we can implement the convolution with bitwise operations"; 
pg. 4, section. 3.2, para. 1, "to utilize the bitwise operation, the activations must be binarized as well, as they are the inputs of convolutions."). 

Regarding Claim 4
Lin/Shimoda teaches the method of claim 3, (and thus the rejection of claim 3 is incorporated.) where Lin further teaches
wherein the bit specific weight is trained using a labeled dataset specific to a given use-case. (pg. 6, "The ImageNet dataset contains about 1.2 million high-resolution natural images for training that spans 1000 categories of objects."). (The imageNet is a labeled dataset. Categorizing the images is a use-case.);
pg. 10, S1 Summary of training algorithm in Section 3.3, Algorithm 1. (W and B are trained in Algorithm 1).
(The task is learned using "labeled dataset". The convolutional network is trained to do the use-case. The convolutional network is trained by learning the bit specific weights, B).

Regarding Claim 6
Lin/Shimoda teaches the method of claim 1, (and thus the rejection of claim 1 is incorporated.) where Lin further teaches 
wherein the direct binary input data is further provided to a binary input layer that includes a convolutional kernel (K) filter having a filter size that is at least a 1×1 array. (pg. 4, Fig. 1 (on the left); pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (B is the convolutional kernel (K) filter in the binary input layer, and the filter size is w x h x cin); pg. 5, equation (11). (For example, R is the real-value activation, and H_v1(R) is one of the binary activations, which is one of the direction binary input data, A1).



Regarding claim 21, 
Lin/Shimoda teaches the method of claim 1, and thus the rejection of claim 1 is incorporated.) where Shimoda further teaches
wherein filtering the input data by applying a bitwise weight algorithm is based on the following equation: 
    PNG
    media_image4.png
    69
    194
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    145
    462
    media_image5.png
    Greyscale


(“
    PNG
    media_image3.png
    206
    350
    media_image3.png
    Greyscale
” [pg. 292, § II. Binarized CNN, ¶1;                         
                            
                                
                                    x
                                
                                
                                    i
                                
                                
                                    b
                                
                            
                        
                     correspond to the input value x,                         
                            
                                
                                    w
                                
                                
                                    i
                                
                                
                                    b
                                
                            
                        
                     corresponds to a bit specific weight being applied to the bit of the input value, n corresponds to the bit resolution of the input value, i corresponds to the ith bit value of x. Shimoda adds an additional bias term to correct deviation of the input data, however claim recites that the algorithm is “based on” the equation, thus would fall under the BRI of the limitation.])
Lin and Shimoda are both in the same field of endeavor of training binarized CNNs. Lin discloses a method of training binary CNNs. Shimoda teaches a binarized CNN implemented on an FPGA. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lin’s teachings by implementing a bitwise weight algorithm that multiples a bit with a specific weight as taught by Shimoda. One would have been motivated to make this modification to reduce memory bandwidth and improve the performance of the system. [pg. 292, § II. Binarized CNN, ¶1, Shimoda]

Claims 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Herrero Abellanas et al. ("US 20160179434 A1", hereinafter "Herrero").

Regarding Claim 14
Lin teaches A system for implementing a convolutional neural network (pg. 3, section 3, para. 1, "we detail our binarization method, which is termed ABC-Net (Accurate-Binary-Convolutional)").
the system comprising: an input for receiving data; (pg. 4, Fig. 1). and
a processor that includes logic for filtering the input data by applying a bitwise weight algorithm that learns bit specific relevance without a predefined ordinal structure being provided to generate direct binary input data; (pg. 5,section 4, Experiment results). (It is clear that Lin performs their experiments on a computer in which a processor that includes logic is inherent); 
pg. 4, Fig. 1 (on the right): "The input is binarized using different functions Hv1, Hv2, Hv3"; section 3.2, equation (9); pg. 5, equation (10)). (Hv(R) is bitwise because it produces a single binary activation in equation (9) in pg. 4. H is used in backpropagation to learn the weights, i.e., "to learn bit specific relevance"). and
providing the direct binary input data to a convolutional layer within the convolutional neural network. (pg. 4, Fig. 1 (on the left) "passed into the corresponding ApproxConv’s"). 
	However Lin does not explicitly teach implementing a convolutional neural network on an edge device
	Herrero teaches implementing a convolutional neural network on an edge device (“While several specific architectural examples are provide above for the purpose of explanation, the underlying principles of the invention may be implemented in a variety of different architectures including mobile devices (e.g., smartphones), tablets or wearable devices equipped with cameras or microphones.” [¶0111; See also ¶0130 “The underlying principles of the invention may be implemented in multiple ways but in one particular embodiment is illustrated in FIG. 22 which has been developed for the Neura™ accelerator, an ultra-low power Convolutional Neural Network accelerator for wearable and mobile devices”])
Lin and Herrero are both in the same field of endeavor of performing convolutional operations. Lin discloses a method of training binary CNNs. Herrero discloses performing convolution operations with a plurality of processing units. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lin’s teachings by implementing a CNN on a wearable device as taught by Herrero. One would have been motivated to make this modification to reduce bandwidth requirements of machine-learning algorithms. [¶0111, Herrero]
Regarding Claim 15
Lin/Herrero teaches the system of claim 14, (and thus the rejection of claim 14 is incorporated.) 
wherein the processor further includes logic that provides the direct binary input data to a binary input layer that includes a convolutional kernel filter having a filter size that is at least a 1×1 array. (pg. 4, Fig. 1; pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (B is the convolutional kernel filter in the binary input layer, and the filter size is w x h x cin); pg. 5, equation (11). (For example, R is the real-value activation, and H_v1(R) is one of the binary activations, which is one of the direction binary input data, A1).

Regarding Claim 16
Lin/Herrero teaches the system of claim 15, (and thus the rejection of claim 15 is incorporated.) 
wherein the processor further includes logic that includes the convolutional layer capable of receiving the direct binary input data provided by the binary input layer. (pg. 4, Fig. 1 (on the left))

Regarding Claim 17
Lin/Herrero teaches the system of claim 15, (and thus the rejection of claim 15 is incorporated.) 
wherein the binary input layer is designed to include one or more convolutional kernel filters. (pg. 4, Fig. 1 (on the left); pg. 4, section 3.1.2, "the linear combination of M binary filters B_i1, B_i2, …, B_iM {-1, +1} w x h x cin"). (B's are the convolutional kernel filters).

Regarding Claim 18
Lin/Herrero teaches the system of claim 14, (and thus the rejection of claim 14 is incorporated.) 
wherein the bitwise weight algorithm operates by summing a product of each individual input data value by a bit specific weight corresponding to each bit of the individual input data value. (pg. 5, 

    PNG
    media_image2.png
    26
    131
    media_image2.png
    Greyscale
 in equation (12)). (An is the binary activation, which is the individual input data value. Bm is the bitwise binary weight filter, which is a bit specific weight.
The convolution involves multiplying and accumulating steps between the bit elements of An and Bm).
pg. 4, para 1, "we can implement the convolution with bitwise operations: xnor and bitcount" (The product-sum is a simpler version of multiply-accumulation.); 
pg. 4, para. 1, "Furthermore, if the input A is binary as well, we can implement the convolution with bitwise operations"; 
pg. 4, section. 3.2, para. 1, "to utilize the bitwise operation, the activations must be binarized as well, as they are the inputs of convolutions."). 


Regarding Claim 19
Lin/Herrero teaches the system of claim 18, (and thus the rejection of claim 18 is incorporated.) 
wherein the bit-specific binary weight is trained using a labeled dataset specific to a given use-case. (pg. 6, "The ImageNet dataset contains about 1.2 million high-resolution natural images for training that spans 1000 categories of objects."). (The imageNet is a labeld dataset. Categorizing the images is a use-case.);
pg. 10, S1 Summary of training algorithm in Section 3.3, Algorithm 1. (W and B are trained in Algorithm 1).
(The task is learned using "labeled dataset". The convolutional network is trained to do the use-case. The convolutional network is trained by learning the bit specific weights, B).

Regarding Claim 22, 
Lin/Herrero teaches the system of claim 14, (and thus the rejection of claim 14 is incorporated.) where Herrero teaches
wherein the edge device is a wearable device (“While several specific architectural examples are provide above for the purpose of explanation, the underlying principles of the invention may be implemented in a variety of different architectures including mobile devices (e.g., smartphones), tablets or wearable devices equipped with cameras or microphones.” [¶0111; See also ¶0130 “The underlying principles of the invention may be implemented in multiple ways but in one particular embodiment is illustrated in FIG. 22 which has been developed for the Neura™ accelerator, an ultra-low power Convolutional Neural Network accelerator for wearable and mobile devices”]).
Lin and Herrero are both in the same field of endeavor of performing convolutional operations. Lin discloses a method of training binary CNNs. Herrero discloses performing convolution operations with a plurality of processing units. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lin’s teachings by implementing a CNN on a wearable device as taught by Herrero. One would have been motivated to make this modification to reduce bandwidth requirements of machine-learning algorithms. [¶0111, Herrero]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Shimoda and further in view of Ni et al. (“An energy-efficient digital ReRAM-crossbar-based CNN with bitwise parallelism”).

Regarding Claim 5
Lin/Shimoda teaches the method of claim 1, (and thus the rejection of claim 1 is incorporated.) but Lin/Shimoda does not explicitly teach wherein the convolutional neural network further comprises one or more fully connected layers and a softmax layer but Ni teaches this limitation. (Ni, pg. 42, col. 2, para. 1, "We adopt the binary activation to each BinConv layer and FC layer with the exception for the last FC layer. The output of the last FC layer is fed into the softmax layer"). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Lin/Shimoda by including fully connected layers and a softmax layer disclosed in Ni. The motivation to do so is "to generate a probabilistic distribution of [multi-class output]" (Ni, pg. 42, col. 2, para. 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ni.

Regarding Claim 13
Lin teaches the method of claim 7, (and thus the rejection of claim 7 is incorporated.) but Lin does not explicitly teach wherein the convolutional neural network further comprises one or more fully connected layers and a softmax layer but Ni teaches this limitation. (Ni, pg. 42, col. 2, para. 1, "We adopt the binary activation to each BinConv layer and FC layer with the exception for the last FC layer. The output of the last FC layer is fed into the softmax layer"). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Lin by including fully connected layers and a softmax layer disclosed in Ni. The motivation to do so is "to generate a probabilistic distribution of [multi-class output]" (Ni, pg. 42, col. 2, para. 1).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Herrero and further in view of Ni.



Regarding Claim 20
Lin/Herrero teaches The system of claim 14, (and thus the rejection of claim 14 is incorporated.) but Lin/Herrero does not explicitly teach wherein the convolutional neural network further comprises one or more fully connected layers and a softmax layer but Ni teaches this limitation. (Ni, pg. 42, col. 2, para. 1, "We adopt the binary activation to each BinConv layer and FC layer with the exception for the last FC layer. The output of the last FC layer is fed into the softmax layer"). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify Lin/Herrero by including fully connected layers and a softmax layer disclosed in Ni. The motivation to do so is "to generate a probabilistic distribution of [multi-class output]" (Ni, pg. 42, col. 2, para. 1).


Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. §112(b) Rejection:
In light of applicant’s amendments, the rejection has been withdrawn. 

Regarding the 35 U.S.C. §101 Rejection:
Applicant appears to argue starting on pgs. 8-10 that the instant claims are similar to the patent eligible claims of example 39. Examiner respectfully disagrees. Although, there are some similarities between the example and the instant claims as pointed out by the applicant, the examiner asserts that the instant claims are still directed towards an abstract idea. The steps of filtering, applying, and generating are all mental steps that could be performed in the human mind under the broadest reasonable interpretation. The receiving and providing steps are merely insignificant extra-solution activities. In particular, the last limitation of the instant claims merely “provides the direct binary input data to a convolutional layer” however there does not appear to be any further details of what is being done with the binary input data once it is provided to the convolutional layer. Examiner suggests adding further details such as additional training steps after the binary input data is provided to the convolutional layer. 

Regarding the prior art rejection:
Applicant’s arguments regarding the amendments to claim 1 and new claim 21 has been considered but are moot because the amended limitation and new claim is now taught by the newly presented art of Shimoda. Please see the updated 103 rejection above.

Applicant’s arguments regarding the amendment to claim 7 has been considered but are not persuasive. The amendment removed the term “additional” thus making the claim broader than previously recited. Lin discloses batch normalization and no other types of normalization is further disclosed therefore the previous interpretation would still read on the broadest reasonable interpretation of the claim. 

Applicant’s arguments regarding the amendment to claim 14 and new claim 22 has been considered but are moot because the newly amended limitation and new claim is now taught by the newly presented art of Herrero. Please see the updated 103 rejection above. 

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hubara et al. ("Binarized Neural Networks") discloses on pg. 4, § First layer, eq 6 providing binary input data without having to perform additional normalization.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122